PER CURIAM.
We affirm the orders appealed by the defendants Carol and Herb Gautreaux including the summary judgment entered in favor of James A. Notarantonio in his eviction action against defendants. The Gautreauxes occupied a boat slip under an oral tenancy agreement in the marina Notarantonio acquired; hence, that tenancy was terminable at will. § 83.01, Fla.Stat. (1995); Sill v. Smith, 177 So.2d 265 (Fla. 2d DCA 1965). *850See Ralo, Inc. v. Jack Graham, Inc., 362 So.2d 310 (Fla. 2d DCA 1978) (landlord entitled to terminate tenancy at will upon proper notice), cert. denied, 368 So.2d 1368 (Fla.1979). However, we remand the case to the trial court to calculate the amount of reimbursement the Gautreauxes are entitled to for the rent they prepaid through the end of August 1995.
Affirmed and remanded with instructions.